Citation Nr: 1758551	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), panic attacks, anxiety, and depression.  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to July 1994.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In January 2016, the Board remanded the Veteran's appeal with instruction to provide an additional VA examination using the DSM-5 diagnostic criteria.  The Veteran underwent such an examination in February 2016, and the Board is therefore satisfied that the instructions in its January 2016 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2017, the Veteran requested a second "video hearing as soon as possible so that he can offer further evidence in the form of his testimony."  A claimant has the right to one hearing on appeal.  38 C.F.R. § 20.700(a).  The Veteran has been provided a Board hearing at which he and his representative provided testimony and argument in support of the issues on appeal.  The law does not require that the Veteran be afforded a second hearing merely because he requests one.  Neither the Veteran nor his attorney has provided reason or good cause as to why a second hearing should be provided.  Accordingly, the request for a second hearing is denied.


FINDING OF FACT

The Veteran does not have a current acquired psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, panic attacks, anxiety, and depression, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, panic attacks, anxiety, and depression.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any acquired psychiatric disability.  Military records confirm that the Veteran served in combat in Saudi Arabia and Iraq.

VA treatment records show that in April 2006 the Veteran sought treatment for panic attacks.  In September 2006 the Veteran underwent extensive treatment for chronic substance abuse.  Treatment records refer to a history of depression.  In January 2010, he reported feeling anxious all the time.  He was diagnosed with an anxiety disorder and referred for mental health treatment, but failed to report for his appointment.  He was rescheduled in April 2010, when he reported stress related to work and finances.  His psychiatrist diagnosed him with substance abuse issues, and did not evaluate him for mood disturbance due to the current substance abuse issues.

The Veteran underwent a VA examination for PTSD in July 2013.  The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  Specifically, the examiner stated that while the Veteran re-experienced a verified stressor, he did not exhibit persistent symptoms of avoidance or increased arousal.  The examiner noted that the Veteran had diagnoses of amphetamine dependence in sustained remission and amphetamine-induced mood disorder.  No other conditions were diagnosed, and no opinions were provided.

At his July 2015 hearing, the Veteran reported that he has dreams of service and was bothered by his memories of combat.  He reported that he does not receive treatment for any mental health concerns.

The Veteran underwent another VA examination in February 2016.  He reported that he always had dreams of the dead bodies he saw in combat in service.  He reported intermittent depressed mood and anxiety.  He described withdrawing and avoiding others due to mistrust.  He reported experiencing anger or irritability a few times a week.  He denied sleep impairment.  The examiner found that the Veteran reported intermittent symptoms that do not meet the diagnostic criteria for any mental disorder, including PTSD under the DSM-5 criteria, with the exception of substance dependence which was reportedly in remission.  Because there was no objective to support a diagnosis of PTSD or any other mental disorder, no etiology opinion was offered.

The Board finds that the evidence weighs against a finding of a current acquired psychiatric disability.  The Veteran's only diagnosis of a mental health disability is his January 2010 diagnosis of an anxiety disorder based on his reports of feeling anxious all the time.  When this diagnosis was given, the Veteran was referred for psychiatric treatment.  In April 2010 he was diagnosed not with anxiety disorder but with substance abuse problems.  This finding is consistent with the probative opinions of the two VA examiners who determined that no acquired psychiatric disability was present other than substance abuse.  Both explained why the Veteran's reported symptoms matched neither the criteria for PTSD nor any other diagnosis.  Furthermore, the examiners' diagnoses are consistent with the lack of treatment or symptoms noted in the Veteran's medical treatment records since April 2010.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, panic attacks, anxiety, and depression, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


